DETAILED ACTION
This is a response to applicant’s submissions filed on 8/12/2021.  Claims 1 and 4-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/29/2021, 8/11/2021, and 10/6/2021 have been received and considered.

Specification
The disclosure is objected to because the “area in a direction of the predetermined rotation axis” recited in claims 1 lacks antecedent basis in the specification, and it is not completely clear which area of the gear device is being referenced.  It is unclear if this is an area extending radially inward from an undisclosed element (possibly the case 111 of the outer cylinder 110, fig. 1).  As best understood, this is the area shaded in fig. A below. 

    PNG
    media_image1.png
    787
    534
    media_image1.png
    Greyscale

Fig. A: Fig. 1 of present application with shaded “area”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 11-13, the limitation “the flange portion is disposed within an area in a direction of the predetermined rotation axis between the first main bearing and the second main bearing and is not protruded from the area in the direction of the predetermined rotation axis” appears to be new matter.  The original disclosure provides support for flange 112 of the outer cylinder 110 protruding radially away from the case 111 of the outer cylinder and the rotation axis RAX (e.g., see fig. 1).  The original disclosure also provides support for teeth 116 of the outer cylinder disposed in an area between bearings 130 and 140.  The original disclosure does not provide support for the flange portion in an area toward the rotation axis, nor does it provide support for the flange portion in an area between the bearings.  It is noted that the “area in a direction of the predetermined rotation axis” is interpreted as best understood, since it lacks antecedent basis in the specification and the claimed recitation on its own is unclear.
Claims 4-8 are also rejected as being dependent upon a rejected base claim.

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 11-13, the limitation “an area in a direction of the predetermined rotation axis between the first main bearing and the second main bearing” renders the claim indefinite because it is unclear where the area starts such that it extends toward the rotation axis and is between the first and second bearings.  The specification does not provide antecedent basis for the area.  As best understood by the original disclosure, the flange portion is in an area extending radially away from the tubular case and the first and second bearings (see fig. 1).
Claims 4-8 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tange, U.S. Patent 8,156,840, in view of Hirose et al., DE 10 2015 116 904.
Regarding claim 1, as best understood, Tange discloses a gear device, comprising: 
an outer cylinder including an inner peripheral surface where a plurality of internal teeth are formed (e.g., 13, fig. 1);

a first main bearing provided between the outer cylinder and the internal member (e.g., left bearing 20, fig. 1); and
a second main bearing provided between the outer cylinder and the internal member (e.g., right bearing 20, fig. 1),
wherein the outer cylinder includes a tubular case and an annular flange portion protruding outwardly from the case (e.g., see fig. 1), 
wherein the flange portion is disposed within an area in a direction of the predetermined rotation axis between the first main bearing and the second main bearing and is not protruded from the area in the direction of the predetermined rotation axis (as best understood by the original disclosure, the flange portion is in an area extending radially away from the tubular case and the first and second bearings; Tange clearly shows the flange portion in an area radially extending from the case and the first and second bearings, fig. 1), and
wherein each of the first main bearing and the second main bearing includes a plurality of rolling elements (e.g., see fig. 1), and each of a load action line of the first main bearing and a load action line of the second main bearing passes through the case and the flange portion in a consecutive manner (e.g., see fig. 1 and fig. B below).


    PNG
    media_image2.png
    952
    921
    media_image2.png
    Greyscale

Fig. B: Fig. 1 of Tange with load action lines on both sides of the axis

Tange does not disclose each of the first main bearing and the second main bearing includes a plurality of rolling elements each of which includes a first end surface, a second end surface and an outer peripheral surface connecting the first end surface and the second end surface.
Hirose et al. discloses an eccentric speed reducer with tapered roller bearings between an outer cylinder and an internal member.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute tapered roller bearings for the ball bearings of Tange, since they are known equivalents, as disclosed by Hirose et al. (para. 87), and in order to yield the predictable result of providing load support in a gear device.
Regarding claim 4, Tange, as modified, discloses each of the plurality of rolling elements has a shape of a substantially circular truncated cone (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 5, Tange, as modified, discloses the second end surface of each of the plurality of rolling elements is configured to substantially coaxial with its corresponding first end surface (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 6, Tange, as modified, discloses the second end surface of each of the plurality of rolling elements is configured to be closer to the rotation axis than its corresponding first end surface is (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 7, Tange, as modified, discloses the first end surface of each of the plurality of rolling elements is configured to be wider than its corresponding second end surface (ball bearings modified to tapered bearings, fig. 1).  
Regarding claim 8, Tange, as modified, discloses each of the first main bearing and the second main bearing includes an inner race and an outer race, wherein the outer peripheral surface of each of the plurality of rolling elements is configured to come in contact with its corresponding inner race and its corresponding outer race (ball bearings modified to tapered bearings, fig. 1).

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but are not persuasive.
In response to applicant’s argument that Tange, either alone or as modified by Hirose et al., does not disclose the flange portion disposed within an area in a direction of the predetermined rotation axis between the first main bearing and the second main bearing and protrudes from the area in the direction of the predetermined rotation axis (Applicant’s Response, pgs. 6 and 8), it is noted that this is new matter.  Tange discloses a flange extending radially away from both the case and the bearings (see fig. 1).  This is the same in applicant’s original disclosure (see fig. 1).
In response to applicant’s note that the Office has not identified any specific portion of Tange as corresponding to the recited "flange portion," instead pointing broadly at FIG. 1 (Applicant’s Response, pg. 6), the examiner has used the same interpretation of the flange portion and case as applicant is using in the present application (see figs. C and D below for comparison).  It is noted that Flange is Applicant’s own patent.  The outer cylinder in the gear device of the figure is basic and is very similar to the present application’s own figure in terms of components and shape (i.e., an inner case with internal teeth and an outer flange extending radially off the case).  A person of ordinary skill in the art would understand the basic structure of the figure such that further explanation is not required.  


    PNG
    media_image3.png
    223
    459
    media_image3.png
    Greyscale

Fig. C: Fig. 1 of present application with flange and case marked


    PNG
    media_image4.png
    248
    436
    media_image4.png
    Greyscale

Fig. D: Fig. 1 of Tange with flange and case marked

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619